Title: To James Madison from William Eaton, 1 June 1801
From: Eaton, William
To: Madison, James


Sir,Tunis June 1. 1801.
My project of a commercial convention with this Regency, I am apprehensive, will produce nothing. Two circumstances operate to impede it. The protection given by the French to the Italian States, and the delays of the United States to forward their treaty Stipulations. On the 27th. ult. entered two Corsaires of the Government from a Cruise, a Xebec of 24-twelve pounders, and a Corvette of 20. brass nines, which had been boarded and disarmed by a French detachment commanded by Vice Admiral Gauntehome. The affair is so novel so well done, and at the same time so laconic that it seems worthy of detail. “Who are you?” Hailed the Republican. Tunisines! was the answer. “Whom do you cruise against?” Neapolitans! “What! do you not know that the Neapolitans are our friends? Dare you insult the allies of Frenchmen! Overboard in an instant every offensive weapon—or I send you to the bottom!” The order was promptly obeyed. “Go make the compliments of the first Consul to the Bey your master. Tell him it was not his intention to have regarded your breach of faith in renewing the War. You might have remained tranquil and undisturbed at home; but if we find you abroad in search of mischief we deprive you of the means. Tell him to beware of provoking the resentment of the first Consul—it will be terrible to him and to his Country.” The Admiral wrote to the Bey in the same Stile. His chagrin and mortification may be better imagined than described. These were two of his best Cruisers. But the contempt is more grating than the injury done him. He cannot aspire to avenge himself of the French. He dares no more look for prey from Italy. What shall he do? The Americans are a Species of Ch[r]istians somewhat similar in their Religion and Government to the French and must therefore expiate the affront. We are now the only nation on earth against whom Barbary can Safely cruise; the Spaniards are included in the list of French allies. For these reasons this example of the French, though it is the only one worthy of imitation with these people that has happened since my residence here, is extremely prejudicial to our affairs, and its influence is instantaneous. Since it took place the Bey has totally changed his tone of treatment; has abrubtly broken off the discussion of our commercial convention—and has formally announced to me, that except the intire peace Stipulation arrive in four months, I shall have his Passport to leave his Kingdom: I shall make my arrangements accordingly. The Copy of my letter to Mr. King adds one more proof of the intolerable insolence of these people. And I should suppose would offer further argument for strong measures with them. The whole goes to prove the exactness of an opinion which I have long since advanced, that the mania of piracy is so blended with the System of these States that it cannot be cured but by Sovereign treatment. The arguments I have used with the Bey to effect the object
   
   A commercial convention

 I proposed to myself uniformly attracted his attention, recieved his assent, and induced flattering prospects of a favorable issue; but when they came into contrast with his cruising views, availed nothing. This piratical enthusiasm is as obstinate as religious bigotry, which yields to no force of reason nor sense of humanity. Except I recieve Succour from the Government within the time limited by the Bey, it will not be matter of Surprize if my communications should be dated at Paris or Madrid. I cannot however abandon the hope that measures preparing to meet the outrages of Tripoli are Calculated also to correct the opinion the other Barbary States have been permitted to form of the United States of America; And that they will enable me to resume my position with Tunis. I have the honor to be Sir, with great Consideration Your Most Obedt. Servt.
William Eaton
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC in a clerk’s hand, except for Eaton’s signature and footnote. Enclosures 4 pp. (see n. 1).



   
   Eaton enclosed copies of his letters to Rufus King, dated 27 May and 1 June 1801, in which he explained that the bey had rejected as unworthy the recent shipment of cloth, brocade, and satin. A message to William Loughton Smith in Lisbon, 1 June, conveyed copies of these letters. Filed with the docketed enclosures are copies of Eaton’s letter of 21 May to O’Brien, accusing the consul at Algiers of opening and attempting to reseal correspondence addressed to Tunis, and another letter to King, 23 May, informing the minister that the bey remained insistent on an American gift of jewels and side arms and had added a request for forty twenty-four-pound cannon.


